Per Curiam:
’ The authorities- seem* to be conclusive- that the appellant is; • not entitled to* have* his claim allowed by the receiver because the claim- did! not ripen until he obtained Ms judgment against *513the attached debtor, which event did not transpire until after the judgment of dissolution against the respondent surety company was rendered. (People v. Commercial Alliance Life Ins. Co., 154 N. Y. 95; People v. Merchants' Trust Co., 187 id. 293; People v. American Loan & Trust Co., 172 id. 371; Fera v. Wickham, 135 id. 223; Attorney-General v. Equitable Accident Insurance Association, 175 Mass. 196; Goding v. Rosenthal, 180 id. 43; Casualty Insurance Company's Case, 82 Md. 535.)
If, however, the Nolan Commission Company, the property of which was attached, deposited the attached money or other collateral security with the surety company to indemnify it on its undertaking, under the principle enunciated in People v. Metropolitan Surety Co. (148 App. Div. 503), decided herewith, the present claimant can have such security transferred to himself.
The present order, however, denying him the right to have his claim allowed must be affirmed, with ten dollars costs and disbursements.
All concurred, except Kellogg, J., dissenting in memorandum.